sly vig oo tax_exempt_and_government_entities_division date aug t - ld - b y department of the treasury d s internal_revenue_service washington d c contact person identification_number telephone number dear sir or madam this ruling letter supersedes our previously issued ruling dated date this is in response to a letter dated date which requested certain rulings with respect to a proposed transfer of all of the assets of b to c and d b is exempt under sec_501 of the internal_revenue_code and is classified asa private_foundation under sec_509 both c and d have filed an application_for recognition under sec_509 a difference of opinion has developed among the trustees of b as to the governance of b in order to resolve these concerns the trustees of b have proposed that b be split into two smaller new private_foundations c and d b would transfer two-thirds of its assets to c d would receive the remaining one-third of b’s assets c and d would continue to carry out the charitable purposes previously conducted by b once b’s assets are transferred to c and d b will have no assets and may elect to terminate its private_foundation_status following the transfer c and d would be effectively controlled by the same trustees who control b b has never notified the service in the past that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has not committed willful repeated acts or failures to act or a willful y and flagrant act or failure to act giving rise to liability for tax under chapter sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 copy attached has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust’s assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation in the rev_rul the service has ruled that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice and does not terminate it is not subject_to termination_tax under sec_507 if the private_foundation provides notice and terminates then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates its private_foundation_status must file a form pf for the tax_year of the disposition and must comply with any expenditure_responsibility our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of b’s assets to c and d would be similar to the facts and circumstances described in situation one of the rev_rul under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows the proposed transfer of all of the assets of b to c and d will qualify as a transfer under sec_507 of the code because b will not terminate as a result of the transfer b will not be subject_to any_tax under sec_507 of the code if b elects to terminate its private_foundation_status after it has transferred ail of its assets to c and d no tax will be due under sec_507 of the code provided that b complies with the notification requirement under sec_507 of the code because c and d will be effectively controlled by the same persons who control b both c and d will be treated under sec_1_507-3 of the regulations as if they were b in the proportion that the fair_market_value of the assets transferred to each bears to the fair_market_value of b’s assets immediately before the transfer the proposed transfer of assets will not be treated as an investment that jeopardizes the charitable purposes of b the proposed transfer of assets from b to c and d will not constitute an act of self- dealing which will occasion an excise_tax under sec_4941 of the code because c and d will both be effectively controlled by the same persons who control b b itself will not be required to meet the distribution requirement of sec_4942 for fiscal_year the taxable_year in which b transfers its assets c and d’s minimum the proposed transfer of all the assets from btoc and d will not constitute a taxable_expenditure within the meaning of sec_4945 of the code and b will not be required to exercise expenditure_responsibility with respect to such transfer of assets likewise c and d each will not be required to exercise expenditure_responsibility over operations by the other after-the transfer this ruling is issued on the assumption that c and d are recognized as exempt under sec_501 of the internal_revenue_code and classified as private_foundations under sec_509 we are informing the your organization’s permanent records te_ge office of this action please keep a copy of this ruling in this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely beret v daot gerald v sack manager exempt_organizations technical group
